DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Acknowledgement is made of Applicant’s claim for priority to provisional application no. 62/903,410 filed 20 September 2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 18 September 2020 has been considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “handles 130-1, 130-2” in Paragraph [0023].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the 

Claim Objections
Claims 1, 3, 7, 9, 16, and 17 objected to because of the following informalities:
Claim 1, line 6, “said resistance bands” should read --said one or more resistance bands--
Claim 1, line 8, “and handle” should read --and said elongate handle--
Claim 3, line 2, “said handle” should read --said elongate handle--
Claim 7, line 8, “once” should read --one--
Claim 7, line 8, “and handle” should read --said handle--
Claim 9, line 1, “elongate handle” should read --handle--
Claim 16, line 9, “and handle” should read --and said elongate handle--
Claim 17, line 2, “member;” should read --member.--
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 12, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
The term "substantially" in claim 6 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The limitation of “substantially V-shaped” has been rendered indefinite by the use of the term “substantially.”
The term "substantially" in claim 12 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The limitation of “substantially V-shaped” has been rendered indefinite by the use of the term “substantially.”
Claim 19 recites the limitation “an aperture” in line 1 and “an adjustable connector” in line 2. It is unclear if this is the same “aperture” and “adjustable connector” recited in claim 16 upon which it depends.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Work-N-Stretch (NPL).
Regarding claim 1, Work-N-Stretch teaches an exercise unit comprising:
a pair of brackets, said pair of brackets configured to attach to an article having a top with substantially flat upper and under surfaces, said brackets configured to accommodate tops of different thicknesses, each of said brackets including an aperture for passage of an adjustable connector, said adjustable connector for securing said brackets to said article (see annotated Figures below);
an elongate handle connected to one or more resistance bands, said resistance bands removably attachable to said brackets (Annotated Figures below show a handle at the end of the resistance bands. The Oxford Dictionary defines a handle as “a part of a thing by which it is to be held in order to use, move, or carry it” [see https://www.oed.com/view/Entry/83878?rskey=upAjvX&result=1&isAdvanced=false#eid]. The user is shown using the device by holding the handle and clipping the ends of the resistance band to the brackets.); and
wherein said brackets are configured such that said one or more resistance bands and handle are positioned beneath said top when connected to the brackets attached to said article (Figures below show the resistance bands beneath the desk).

    PNG
    media_image1.png
    483
    1112
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    553
    841
    media_image2.png
    Greyscale


Regarding claim 2, Work-N-Stretch teaches the exercise unit of claim 1 wherein said article is a desk, table or countertop (The Figures show a desk. Work-N-Stretch also teaches “all your Work-N-Stretch needs to get started is a desk.”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7-8 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Work-N-Stretch (NPL) in view of Alberti (US 2007/0262506).
Regarding claim 7, Work-N-Stretch teaches an exercise unit comprising:
two brackets each configured to attach to an article having a top with substantially flat upper and under surfaces, said two brackets comprising an upper horizontal member, vertical member, first angled member (see annotated Figures above with regards to claim 1) …;
a handle connected to one or more resistance bands, said resistance bands attachable to said brackets (Annotated Figures above with regards to claim 1 show a handle at the end of the resistance bands. The Oxford Dictionary defines a handle as “a part of a thing by which it is to be held in order to use, move, or carry it” [see https://www.oed.com/view/Entry/83878?rskey=upAjvX&result=1&isAdvanced=false#eid]. The user is shown using the device by holding the handle and clipping the ends of the resistance band to the brackets.); and
wherein said brackets, when attached to said article in a spaced relationship, are configured to maintain said one or more resistance bands and handle beneath said top when connected to said brackets (Annotated Figures above with regards to claim 1 show the resistance band and handle below the top of the desk.).
Work-N-Stretch fails to teach wherein each bracket has comprises an upper horizontal member, vertical member, first angled member and second angled member.
However, in a similar field of endeavor, Alberti teaches a bracket for clamping onto a top with a substantially flat surface wherein the bracket comprises an upper horizontal member, vertical member, first angled member and second angled member (see annotated Fig. 2 below.).

    PNG
    media_image3.png
    460
    560
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the brackets of Work-N-Stretch by including the bracket of Alberti. One of ordinary skill in the art would have been motivated to make this modification in order to provide a clamp device that is “reliable in operation, relatively inexpensive, light weight and easy to operate,” as suggested by Alberti (Para. [0007]).

Regarding claim 8, Work-N-Stretch in view of Alberti teaches the exercise unit of claim 7 wherein said article is a desk, table or countertop (Work-N-Stretch: The Figures show a desk. Work-N-Stretch also teaches “all your Work-N-Stretch needs to get started is a desk.”).

Regarding claim 13, the combination of Work-N-Stretch and Alberti as discussed with regards to claim 7 above teaches the exercise unit of claim 7 wherein when said brackets are attached to said top, said upper horizontal member rests on an upper surface of said top, said vertical member runs along a front edge of said top, said first angled member extends downward beneath said top and said second angled member extends upward towards an undersurface of said top (By modifying the device of Work-N-Stretch by including the brackets of Alberti, the brackets would be attached to the desk such that the upper horizontal member would be on the upper surface, the vertical member would run down the front of the desk, the first angled member would extend beneath the top and the second angled member would extend upward from the first angled member).

Regarding claim 14, the combination of Work-N-Stretch and Alberti as discussed with regards to claim 7 above teaches the exercise unit of claim 7 wherein said second angled member includes an aperture for passage of an adjustable connector (Alberti: Fig. 2 shows an aperture in the second angled member for the adjustable connector.).

Regarding claim 15, the combination of Work-N-Stretch and Alberti as discussed with regards to claim 7 above teaches the exercise unit of claim 7 wherein said first angled member includes one or more cutouts/apertures (38) for attachment of said one or more resistance bands (Alberti: Fig. 2. The resistance bands are capable of being attached to the bracket via apertures 38.).

Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Work-N-Stretch (NPL) in view of American DJ (NPL).
Regarding claim 16, Work-N-Stretch teaches an exercise unit comprising:
a pair of brackets, said pair of brackets configured to attach to an article having a top with substantially flat upper and under surfaces, each of said brackets including an aperture for passage of 7015209.001US1/RLP an adjustable connector, said adjustable connector for securing said brackets to said article (see annotated Figure above with regards to claim 1), … ;
an elongate handle connected to one or more resistance bands, said resistance bands removably attachable to said brackets (Annotated Figures above with regards to claim 1 show a handle at the end of the resistance bands. The Oxford Dictionary defines a handle as “a part of a thing by which it is to be held in order to use, move, or carry it” [see https://www.oed.com/view/Entry/83878?rskey=upAjvX&result=1&isAdvanced=false#eid]. The user is shown using the device by holding the handle and clipping the ends of the resistance band to the brackets.); and
wherein said brackets are configured such that said one or more resistance bands and handle are positioned beneath said top when connected to the brackets attached to said article (Figures above with regards to claim 1 show the resistance bands beneath the desk.).
Work-N-Stretch fails to teach said brackets configured such that the adjustable connector when fed through the aperture contact the undersurface of the top at an acute angle.
However, in a similar field of endeavor, American DJ teaches a bracket for clamping on a substantially flat surface wherein said brackets configured such that the adjustable connector when fed through the aperture contact the undersurface of the top at an acute angle (Figure below shows the adjustable connector at an acute angle as Applicant has shown an acute angle.).

    PNG
    media_image4.png
    993
    824
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the brackets of Work-N-Stretch by replacing them with the brackets of American DJ. One of ordinary skill in the art would have been motivated to make this modification for “a secure hold,” as suggested by American DJ.

Regarding claim 17, the combination of Work-N-Stretch and American DJ as discussed with regards to claim 16 above teaches the exercise unit of claim 16 wherein said pair of brackets each comprise an upper horizontal member, vertical member, first angled member and second angled member (American DJ: see annotated Figure above with regards to claim 16.).

Regarding claim 18, the combination of Work-N-Stretch and American DJ as discussed with regards to claim 16 above teaches the exercise unit of claim 17 wherein when said brackets are attached to said top, said upper horizontal member rests on an upper surface of said top, said vertical member runs along a front edge of said top, said first angled member extends downward beneath said top and said second angled member extends upward towards an undersurface of said top (By modifying the device of Work-N-Stretch by including the brackets of American DJ, the brackets would be attached to the desk such that the upper horizontal member would be on the upper surface, the vertical member would run down the front of the desk, the first angled member would extend beneath the top and the second angled member would extend upward from the first angled member.).

Regarding claim 19, the combination of Work-N-Stretch and American DJ as discussed with regards to claim 16 teaches the exercise unit of claim 17 wherein said second angled member includes an aperture for passage of an adjustable connector (American DJ: The second angled member has an aperture for the adjustable connector to pass through.).

Allowable Subject Matter
Claims 3-5, 9-11, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 6 and 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach the limitations as claimed, further in view of the structure of .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Catrina A Letterman whose telephone number is (303)297-4297. The examiner can normally be reached Monday - Thursday, 8am - 4pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.L./Examiner, Art Unit 3784                                                                                                                                                                                                        
/Joshua Lee/Primary Examiner, Art Unit 3784